Order entered November          e   ,   2012




                                                 In The
                                           Court of Zippealo
                              if iftb 4113 iss tritt of Texao at   attao
                                           No. 05-12-00578-CR

                                 BILLY CLYDE STELL, Appellant

                                                  V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                       Dallas County, Texas
                               Trial Court Cause Nos. F11-62140-Y

                                               ORDER
        The Court GRANTS court reporter Sharon Hazlewood's motion for extension of time to

file the reporter's record.

        We ORDER Ms. Hazlewood to file the reporter's record within FIFTEEN DAYS from

the date of this order.